748 N.W.2d 516 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
James Norman PERRY, Defendant-Appellee.
Docket No. 136005. COA No. 284102.
Supreme Court of Michigan.
May 2, 2008.
On order of the Court, the motion for reconsideration of this Court's March 13, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
WEAVER and CORRIGAN, JJ., would grant the motion for reconsideration.
MARKMAN, J., would grant the motion for reconsideration and hold this case in abeyance for People v. Watkins, 480 Mich. 1167, 747 N.W.2d 226 (2008), in which this Court has granted leave to appeal to consider constitutional and other issues pertaining to MCL 768.27a.